Name: 2014/732/EU: Commission Implementing Decision of 20 October 2014 amending Decision 2007/453/EC as regards the BSE status of Bulgaria, Estonia, Croatia, Latvia, Luxembourg, Hungary, Malta, Portugal and Slovakia (notified under document C(2014) 7516) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  economic geography
 Date Published: 2014-10-22

 22.10.2014 EN Official Journal of the European Union L 302/58 COMMISSION IMPLEMENTING DECISION of 20 October 2014 amending Decision 2007/453/EC as regards the BSE status of Bulgaria, Estonia, Croatia, Latvia, Luxembourg, Hungary, Malta, Portugal and Slovakia (notified under document C(2014) 7516) (Text with EEA relevance) (2014/732/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 provides that Member States, third countries or regions thereof (countries or regions) are to be classified according to their bovine spongiform encephalopathy (BSE) status into one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC (2) lists countries or regions according to their BSE status. (3) The World Organisation for Animal Health (OIE) plays a leading role in the categorisation of countries or regions according to their BSE risk. The list in the Annex to Decision 2007/453/EC takes account of Resolution No 20  Recognition of the Bovine Spongiform Encephalopathy Risk Status of Member Countries  adopted by the OIE in May 2013. (4) In May 2014, the OIE adopted Resolution No 18  Recognition of the Bovine Spongiform Encephalopathy Risk Status of Member Countries (3). In addition to the Member States already listed in the Annex to Decision 2007/453/EC, that Resolution recognised Bulgaria, Estonia, Croatia, Latvia, Luxembourg, Hungary, Malta, Portugal, Romania and Slovakia as having a negligible BSE risk. (5) In June 2014, the OIE suspended (4) the negligible BSE risk status for Romania, with effect from 27 June 2014, following a report received from the OIE Delegate of Romania on the detection of a BSE case in Romania. (6) The list in the Annex to Decision 2007/453/EC should therefore be amended to be brought into line with the Resolution No 18 adopted by the OIE in May 2014 and to take account of the subsequent OIE decision to suspend the negligible BSE risk status for Romania. (7) Decision 2007/453/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 October 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84). (3) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/2014_A_RESO-18_BSE.pdf (4) http://www.oie.int/animal-health-in-the-world/official-disease-status/bse/lossreinstatement-of-status/ ANNEX ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk Member States  Belgium  Bulgaria  Croatia  Denmark  Estonia  Hungary  Italy  Latvia  Luxembourg  Malta  Netherlands  Portugal  Austria  Slovenia  Slovakia  Finland  Sweden European Free Trade Association countries  Iceland  Norway Third countries  Argentina  Australia  Brazil  Chile  Colombia  India  Israel  Japan  New Zealand  Panama  Paraguay  Peru  Singapore  United States  Uruguay B. Countries or regions with a controlled BSE risk Member States  the Czech Republic, Germany, Ireland, Greece, Spain, France, Cyprus, Lithuania, Poland, Romania, United Kingdom European Free Trade Association countries  Liechtenstein  Switzerland Third countries  Canada  Costa Rica  Mexico  Nicaragua  South Korea  Taiwan C. Countries or regions with an undetermined BSE risk  Countries or regions not listed in points A or B.